United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 1, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40829
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CHRISTOPHER W. LAWRENCE,

                                     Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. C-02-CR-307-1
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Christopher W. Lawrence has

moved for leave to withdraw and has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967).     Lawrence has filed a

response to the motion.    Our review of the brief filed by

counsel, Lawrence’s response, and the record discloses no

nonfrivolous issue for appeal.    The motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities, and

the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-40829
                               -2-

     A number of ineffective-assistance-of-counsel claims have

been raised in the brief and in the response.   Lawrence may raise

those claims in a motion under 28 U.S.C. § 2255.   See United

States v. Brewster, 137 F.3d 853, 859 (5th Cir. 1998).

     APPEAL DISMISSED; MOTION GRANTED.